—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered June 16, 1997, convicting him of assault in the second degree and criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not object to the summation remarks made by the prosecutor that he now claims were improper. Accordingly, his arguments regarding those comments are unpreserved for appellate review. In any event, the challenged comments were either fair comment on the evidence, or a fair response to the defense summation, which extensively attacked the complainants’ credibility (see, People v Galloway, 54 NY2d 396; People v Rosa, 204 AD2d 744; People v Russo, 201 AD2d 512).
The defendant’s remaining contention is without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.